NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PABLO HERNANDEZ HOLGUIN,                        No. 19-17163

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00346-DAD-BAM

 v.
                                                MEMORANDUM*
R. WICKS, Correctional Lieutenant,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Pablo Hernandez Holguin appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that he

was denied due process during a prison disciplinary hearing. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s decision on cross-



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motions for summary judgment. Guatay Christian Fellowship v. County of San

Diego, 670 F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for defendant Wicks

because Holguin failed to raise a genuine dispute of material fact as to whether

Wicks failed to afford him all of the process that he was due. See Wolff v.

McDonnell, 418 U.S. 539, 563-71 (1974) (setting forth due process requirements in

prison disciplinary proceedings and explaining that prison authorities have

discretion not to call witnesses, “whether it be for irrelevance, lack of necessity, or

the hazards presented in individual cases”).

      AFFIRMED.




                                           2                                    19-17163